In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855
W. JAMES MAC NAUGHTON,
                                               Plaintiff‐Appellant,
                                v.

ISHAIHU HARMELECH, et al.,
                                            Defendants‐Appellees.
                    ____________________

        Appeals from the United States District Court for the
            Northern District of Illinois, Eastern Division.
              No. 14 C 10016 — Gary Feinerman, Judge.
      Nos. 17‐cv‐227 & 06‐cv‐3578 — Thomas M. Durkin, Judge.
             No. 16 C 9027 — John Robert Blakey, Judge.
                    ____________________

       ARGUED MAY 17, 2019 — DECIDED JULY 31, 2019
                ____________________

   Before RIPPLE, MANION, and SYKES, Circuit Judges.
    MANION, Circuit Judge. The complex background of these
consolidated appeals burrows through over a decade of liti‐
gation. Russian Media Group sued Ishaihu Harmelech and
his company (“Harmelech Defendants”) in 2006. Attorney W.
James Mac Naughton actively represented the Harmelech De‐
fendants in this case (“RMG Action”) for ten weeks ten years
2                   Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855

ago. The relationship ended in a dispute over his fees. After
he withdrew, the case settled with the entry of a consent judg‐
ment against his former clients.
    Mac Naughton then pursued his former clients for money
in myriad ways. One maneuver he used was acquiring rights
to the judgment entered against his former clients in the RMG
Action, the very matter in which he previously represented
them. He then sought to collect this judgment by filing multi‐
ple other cases and by seeking to reopen the RMG Action.
    In December 2014, Mac Naughton and Casco Bay (his
company) sued Harmelech and his son to collect the RMG
Judgment and to set aside the conveyance of property on
Sunnyside Avenue (“Sunnyside Action”). In March 2015,
Judge Holderman disqualified Mac Naughton from attempt‐
ing to collect this judgment personally and from representing
Casco Bay in its attempts to collect it. But Mac Naughton de‐
fied that order and continued his eﬀorts. In June 2018, Judge
Feinerman (to whom this case had been transferred) dis‐
missed the claims predicated on this judgment as a sanction
for Mac Naughton’s willful defiance of the Holderman Order.
    In September 2016, Mac Naughton sued Alden Manage‐
ment and others to collect for himself money owed to his for‐
mer client (“Alden Action”). Judge Blakey dismissed this case
as a sanction for violating court orders.
    In January 2017, Mac Naughton sued his former clients to
set aside a conveyance of property in Palm Harbor (“Palm
Harbor Action”). Judge Durkin dismissed this case on the
same grounds as Judge Feinerman dismissed the Sunnyside
Action. Judge Durkin also rejected Mac Naughton’s attempt
to reopen the RMG Action.
Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855                    3

   In sum, the district judges in the four cases consolidated
here rejected Mac Naughton’s eﬀorts to collect the RMG Judg‐
ment entered against his former clients. We aﬃrm.
                       I. Background
   As warned, the tangled details of these consolidated ap‐
peals and related cases twist through thirteen years of federal
and state litigation. Multiple courts summarized this history.
A brief account suﬃces here. We sort the history by case.
A. RMG Action
    Russian Media Group (“RMG”) provided Russian‐lan‐
guage satellite television programming to subscribers. In
2006, it sued Ishaihu Harmelech and Cable America, prede‐
cessor of USA Satellite & Cable (collectively “Harmelech De‐
fendants”) in the Northern District of Illinois for unfair com‐
petition involving Russian television in Chicago‐area apart‐
ments and violations of the Illinois Cable Piracy Act (“RMG
Action”). In April 2009, the court ordered that all payments
received by the Harmelech Defendants from certain apart‐
ment tenants must be held in escrow pending further order.
On May 8, 2009, Mac Naughton began representing the Har‐
melech Defendants in this case. In the process, he learned con‐
fidential information about them. On July 16, 2009, he
“stopped actively representing” them (his words) because
they owed him attorney’s fees and costs. He finally received
leave to withdraw in January 2011. The case settled in his ab‐
sence. In May 2011, the court entered a $286,374.76 stipulated
judgment (“RMG Judgment”) for RMG against the Harmel‐
ech Defendants and ordered the release of escrow funds to
RMG. Harmelech claims he paid some of the RMG Judgment.
4                     Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855

    As discussed below, in August 2014, RMG assigned the
unpaid part of the RMG Judgment to Casco Bay Holdings,
owned and controlled by Mac Naughton, as part of a settle‐
ment in a New Jersey state court case. In September 2016,
Casco Bay assigned its rights in the RMG Judgment to Mac
Naughton personally.1 In December 2017, Mac Naughton
moved to reopen the RMG Action against his former clients.
On June 22, 2018, Judge Durkin rejected this. He noted Judge
Feinerman in the Sunnyside Action (discussed below) ruled
Mac Naughton was violating a court order by continuing to
pursue the RMG Judgment. Judge Feinerman dismissed the
Sunnyside Action as a sanction for this continuing violation.
In the RMG Action, Judge Durkin adopted Judge Feinerman’s
reasoning and ruled the RMG Action remained closed.
B. Federal NJ Action
    On August 11, 2009, the Harmelech Defendants gave Mac
Naughton a promissory note for $65,879 for the attorney’s fees
in the RMG Action. According to Mac Naughton, the Harmel‐
ech Defendants defaulted in September 2009. So he sued them
in the District of New Jersey in October 2009 (“Federal NJ Ac‐
tion”). In September 2016, Mac Naughton won a $77,679 judg‐
ment against the Harmelech Defendants in the Federal NJ Ac‐
tion. The Harmelech Defendants satisfied this judgment. But
Mac Naughton wanted more. He argued he was entitled to
attorney’s fees for his pro se representation in the Federal NJ
Action. The New Jersey district court rejected that argument
because a pro se attorney may not recover additional attor‐
ney’s fees in an action to collect attorney’s fees from a former


    1 The assignment is dated September 2016, but Mac Naughton appar‐
ently notified the RMG court of the assignment in September 2017.
Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855                    5

client. Mac Naughton appealed to the Third Circuit. That ap‐
peal pends.
C. State Escrow Action
    Mac Naughton claimed a security interest in the escrow
released to RMG in May 2011 in the RMG Action. Mac Naugh‐
ton sued RMG in New Jersey state court for damages arising
out of the escrow release (“State Escrow Action”). In August
2014, RMG and Mac Naughton settled the State Escrow Ac‐
tion. Mac Naughton agreed to dismiss the State Escrow Ac‐
tion and RMG agreed to assign the unpaid portion of the
RMG Judgment to Casco Bay Holdings, owned and con‐
trolled by Mac Naughton. The agreement said Casco Bay
could collect the RMG Judgment from the Harmelech Defend‐
ants and would remit to RMG certain percentages of various
amounts collected. As noted above, Casco Bay (by and
through Mac Naughton) assigned its rights in the RMG Judg‐
ment to Mac Naughton personally in September 2016.
D. Sunnyside Action
   In December 2014, Mac Naughton and Casco Bay sued
Harmelech and his son in the Northern District of Illinois, at‐
tempting to collect on the RMG Judgment and the Federal NJ
Judgment, and seeking to set aside the conveyance of Harmel‐
ech’s Sunnyside Avenue residence to his son. This case turns
out to be the beginning of the end of Mac Naughton’s tangled
pursuit of what remains of the RMG Judgment. Mac Naugh‐
ton represented himself and Casco Bay. The Harmelech De‐
fendants moved in the Sunnyside Action (14 C 10016) and in
yet another related action (14 C 10134) to disqualify Mac
Naughton and Casco Bay from asserting the RMG Judgment.
Judge Holderman disqualified Mac Naughton. In open court,
6                         Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855

Judge Holderman ordered “Mac Naughton will have no fur‐
ther action in this case.” (Tr. Hr’g, Mar. 16, 2015, 14 C 10016
and 14 C 10134 at DE 118.) Judge Holderman ruled the scope
of the disqualification was set out in the motion in 14 C 10134.
This broad scope included all eﬀorts by Mac Naughton to as‐
sert the RMG Judgment against the Harmelech Defendants,
other Defendants, Defendants’ current and former customers,
and Harmelech’s family. So the disqualification did not per‐
tain only to 14 C 10016 and 14 C 10134.
    In written orders entered in the Sunnyside Action and the
related action the next day, Judge Holderman specified Mac
Naughton was disqualified from representing Casco Bay be‐
cause he was “engaging in a position materially adverse to the
interests of his former clients in a substantially related matter
in violation of New Jersey Rule of Professional Conduct
1.9(a).” (Orders, Mar. 17, 2015, 14 C 10016 at DE 352 and 14 C
10134 at DE 78.) Judge Holderman did not disqualify Casco
Bay, but ordered it not to use any information Mac Naughton
obtained from his representation of the Harmelech Defend‐
ants or any information he later obtained as an adversary to
his former clients. Casco Bay could continue to pursue collec‐
tion of the RMG Judgment. Mac Naughton and Casco Bay ap‐
pealed Judge Holderman’s orders in March 2015, but we dis‐
missed those appeals for lack of a final order.
   The Sunnyside Action was eventually transferred to Judge
Feinerman. On June 5, 2018, he dismissed the claims predi‐
cated on the RMG Judgment because Mac Naughton violated
the Holderman Order by continuing to seek to enforce the
RMG Judgment. Judge Feinerman concluded dismissal with

    2   We will refer to this order as the “Holderman Order.”
Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855                              7

prejudice was an appropriate sanction for Mac Naughton’s
willful defiance of the Holderman Order. Judge Feinerman
also dismissed Mac Naughton’s claims predicated on the Fed‐
eral NJ Judgment, concluding Mac Naughton lacked standing
to assert a hypothetical claim for attorney’s fees under review
by the Third Circuit.
E. Alden Action
    In September 2016, Mac Naughton sued Alden Manage‐
ment and aﬃliated entities in the Northern District of Illinois.
Mac Naughton sought to collect money nursing home cus‐
tomers owed to his former client for satellite television. On
August 18, 2018, Judge Blakey dismissed the Alden Action,
citing Judge Feinerman’s dismissal of the Sunnyside Action
and Judge Durkin’s denial of reopening the RMG Action.
Judge Blakey agreed with Judges Feinerman and Durkin,
holding Mac Naughton violated the Holderman Order by fil‐
ing numerous lawsuits to collect the RMG Judgment, includ‐
ing the Alden Action. Judge Blakey concluded Mac Naughton
“has willfully violated lawful court orders, and … no sanction
short of dismissal will deter [Mac Naughton] from his contin‐
ued attempts to skirt the prior disqualification ruling.”3
F. Palm Harbor Action
   In January 2017, Mac Naughton sued his old clients yet
again in the Northern District of Illinois. He sought to set
aside the allegedly fraudulent conveyance of a condominium
in Palm Harbor, Florida, by Harmelech to his wife. Mac
Naughton claimed standing as assignee of the RMG

    3 At oral argument Mac Naughton said the Alden Action settled and
documentation would be filed soon. But so far, neither our docket nor the
district court’s reflects the filing of any such documentation.
8                   Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855

Judgment and as holder of the Federal NJ Judgment for
breach. On June 27, 2018, Judge Durkin dismissed the Palm
Harbor Action on the same grounds Judge Feinerman dis‐
missed the Sunnyside Action. Judge Durkin specifically noted
Mac Naughton’s continued attempt in the Palm Harbor Ac‐
tion to enforce the RMG Judgment against his former client
violated the Holderman Order. Judge Durkin also agreed
with Judge Feinerman that the Federal NJ Judgment did not
give Mac Naughton standing to pursue Harmelech because
that judgment was satisfied and the claim for pro se attorney’s
fees—rejected by the New Jersey district court and appealed
to the Third Circuit—was too hypothetical to convey stand‐
ing.
G. Summary
    Mac Naughton represented the Harmelech Defendants in
the RMG Action for ten weeks in 2009 but stopped for lack of
fee payments. Then the case settled without him and the par‐
ties agreed to a judgment. Mac Naughton’s company Casco
Bay bought this judgment from RMG in August 2014. Mac
Naughton and Casco Bay filed many actions against his for‐
mer clients and others to collect it. In March 2015, Judge
Holderman disqualified Mac Naughton from attempting to
collect it in his personal capacity and from representing Casco
Bay in its attempts to collect it. But Mac Naughton defied that
order and continued litigating to collect it. He had Casco Bay
assign it to himself in September 2016. The judges in the four
cases on appeal here rejected his continued attempts to collect
the RMG Judgment because these attempts violated the
Holderman Order (and, subsequently, the Feinerman Order):
   On June 5, 2018, in the Sunnyside Action, Judge Feinerman
dismissed the claims predicated on the RMG Judgment as a
Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855                     9

sanction for Mac Naughton’s willful defiance of the Holder‐
man Order and dismissed the claims predicated on the Fed‐
eral NJ Judgment for lack of subject matter jurisdiction.
    On June 22, 2018, in the RMG Action, Judge Durkin
adopted Judge Feinerman’s reasoning, concluded Mac
Naughton was violating the Holderman Order by continuing
to pursue the RMG Judgment, and rejected Mac Naughton’s
attempt to reopen the RMG Action.
   On June 27, 2018, Judge Durkin dismissed the Palm Har‐
bor Action. He concluded Mac Naughton’s continued at‐
tempts to enforce the RMG Judgment against his former client
violated the Holderman Order. And he concluded that the
Federal NJ Judgment was satisfied and the mere appeal of the
denial of attorney’s fees for pro se representation did not give
him standing in the Palm Harbor Action.
   Finally, on August 16, 2018, in the Alden Action, Judge Bla‐
key concluded Mac Naughton willfully violated the Holder‐
man Order and the Feinerman Order and no sanction short of
dismissal would suﬃce.
    Mac Naughton appeals these four decisions rejecting his
attempts to collect the RMG Judgment. He argues they relied
on the Holderman Order which was wrongly decided. He
also appeals the Sunnyside and Palm Harbor dismissals of his
claims predicated on the Federal NJ Judgment.
                         II. Analysis
A. RMG Judgment
   Mac Naughton tries to argue in these appeals that the is‐
sue is whether he violated New Jersey Rule of Professional
Conduct 1.9(a) by attempting to enforce a consent judgment
10                  Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855

against his former clients. In other words, Mac Naughton
challenges the validity of the Holderman Order entered in the
Sunnyside Action. But that ship has sailed. Mac Naughton
tried to appeal the Holderman Order before but we dismissed
for lack of jurisdiction because there was no final order. Mac
Naughton never properly appealed the Holderman Order.
We need not reach its merits, and we need not decide whether
Mac Naughton violated RPC 1.9(a). Rather than abide by the
Holderman Order and seek to challenge it properly, Mac
Naughton repeatedly violated it. So, regarding the RMG
Judgment, we are left at most with the issue of whether the
four district judges erred by dismissing his actions (or, in the
RMG Action, declining to reopen the action) because he vio‐
lated the Holderman Order, regardless of its validity. But
even on this issue, Mac Naughton’s arguments are unpersua‐
sive.
    Mac Naughton acknowledges all four decisions before us
relied on the Holderman Order to reject his eﬀorts to collect
the RMG Judgment. These judges had additional and inde‐
pendent reasons for rejecting Mac Naughton’s eﬀorts, but re‐
liance on the Holderman Order was suﬃcient. Judge
Feinerman dismissed the Sunnyside Action as a sanction for
Mac Naughton’s violation of the Holderman Order. Judge
Durkin adopted Judge Feinerman’s reasoning and rejected
Mac Naughton’s attempt to reopen the RMG Action. Judge
Durkin also dismissed the Palm Harbor Action because Mac
Naughton violated the Holderman Order. Judge Blakey dis‐
missed the Alden Action as a sanction for Mac Naughton’s vi‐
olations of the Holderman Order and the Feinerman Order.
We review these decisions for abuse of discretion. Marrocco v.
General Motors Corp., 966 F.2d 220, 223 (7th Cir. 1992) (We re‐
viewed for abuse of discretion a dismissal sanction for
Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855                             11

violating a court order and emphasized the diﬃculty of meet‐
ing this burden: “a burden which is met only when it is clear
that no reasonable person would agree [with] the trial court’s
assessment of what sanctions are appropriate.”).4
    Mac Naughton fails to convince us any of these decisions
were wrong, much less abuses of discretion. He does not even
argue, for example, he did not violate the Holderman Order.
Nor does he argue the sanctions of dismissals were excessive.
Nor does he challenge the courts’ inherent authority to sanc‐
tion. Instead, he argues the judges erred by relying on the
Holderman Order because it is invalid: “The lynchpin for all
of these appeals is the validity of the Holderman Order. If the
Holderman Order is invalid, then the dismissals of the Har‐
melech Actions must be vacated.” (Appellant’s Br., DE 77 at 31.)
But, again, we need not decide the validity of the Holderman
Order. Mac Naughton failed to abide by it and appeal it
properly.
    Here, the judges committed no error in dismissing Mac
Naughton’s actions for violating the Holderman Order. The
Holderman Order disqualified Mac Naughton. It barred him
from pursuing his former clients to collect on the judgment
entered in the case in which he formerly represented them.
The Feinerman Order echoed this bar. But Mac Naughton
willfully defied disqualification. He had Casco Bay assign its
rights in the RMG Judgment to himself, and he continued his
pro se actions to collect it, in complete defiance of the Holder‐
man Order. The judges were well within their discretion in


    4 Mac Naughton’s appellate brief failed to include any statement of
the applicable standard of review, in violation of Federal Rule of Appel‐
late Procedure 28(a)(8)(B).
12                    Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855

sanctioning Mac Naughton by dismissing the actions he
should not have brought (and in rejecting Mac Naughton’s ef‐
fort to reopen the RMG Action against his former clients).
    Regardless of whether Mac Naughton agreed with the
Holderman Order, he had to follow it unless and until it was
undone through proper channels, such as reconsideration by
the district judge or vacatur by us. See Maness v. Meyers, 419
U.S. 449, 458 (1975) (“We begin with the basic proposition that
all orders and judgments of courts must be complied with
promptly. If a person … believes [an] order is incorrect the
remedy is to appeal, but, absent a stay, he must comply
promptly with the order pending appeal. Persons who make
private determinations of the law and refuse to obey an order
generally risk criminal contempt even if the order is ulti‐
mately ruled incorrect.”); see also Nat’l Spiritual Assembly of
Baháʹís of U.S. Under Hereditary Guardianship, Inc. v. Nat’l Spir‐
itual Assembly of Baháʹís of U.S., Inc., 628 F.3d 837, 846 (7th Cir.
2010) (recognizing that “a contempt proceeding is ordinarily
not the proper place for collateral attacks on the underlying
injunction”); see also Alexander v. Chicago Park Dist., 927 F.2d
1014, 1025 (7th Cir. 1991) (“[W]e can aﬃrm the contempt cita‐
tion without even reaching the issue of the order’s validity.
Parties must obey court orders regardless of their validity, un‐
less the orders are stayed pending appeal.”). Mac Naughton
served as his own attorney but not as his own judge. He was
not free to rewrite the order.
    Any exception recognized in Marrese v. American Academy
of Orthopaedic Surgeons, 726 F.2d 1150 (7th Cir. 1984) (en banc),
rev’d on other grounds, 470 U.S. 373 (1985), does not help Mac
Naughton here. Marrese is distinguishable on many grounds.
It involved a district court holding a party in criminal
Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855                    13

contempt for refusing to comply with an order to produce cer‐
tain membership files. Id. at 1151–52. We noted in that context:
       If a party is willing to pay the price of being
       punished for contempt (or suﬀering an equiva‐
       lent sanction such as dismissal of the complaint)
       if the validity of the order he has disobeyed is
       ultimately upheld, he can get immediate review
       of that order by appealing from the contempt
       judgment. … If the underlying order is invali‐
       dated, the contempt judgment falls with it.
Id. at 1157. Sometimes, once a party produces certain infor‐
mation, nothing can unring that bell. But we did not say a
party is always free to violate an order repeatedly, incur a
sanction, appeal the sanction, and collaterally attack the un‐
derlying violated order in the appeal of the sanction. The in‐
stant appeals do not involve a situation like Marrese in which
the party has no recourse but to violate an order. Mac Naugh‐
ton could have complied with the Holderman Order simply
by staying out of Casco Bay’s way. If compliance caused a jus‐
ticiable problem, he could have abided by the order, waited
for a final judgment in the Sunnyside Action, and then ap‐
pealed that along with the Holderman Order. But Mac
Naughton did not do that. Instead, he willfully and repeat‐
edly violated the Holderman Order.
    Nor does Heraeus Kulzer, GmbH v. Biomet, Inc., 881 F.3d 550
(7th Cir. 2018), give such liberty. In Haraeus, we recognized
that generally we may review all decisions that shaped the
contours of a final judgment. Id. at 563. Indeed, had Mac
Naughton abided by the Holderman Order, suﬀered preju‐
dice thereby, incurred an unfavorable final order because of
his obedience, and filed a timely and suﬃciently broad
14                    Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855

appeal, we might have been able to reach the merits of
whether he violated RPC 1.9(a). But he did not do that.
Haraeus does not give a litigant complete license to violate
court orders.5
     Courts have inherent authority to enforce their orders.
Link v. Wabash R.R. Co., 291 F.2d 542, 546 (7th Cir. 1961)
(“Courts may exercise their inherent powers and invoke dis‐
missal as a sanction in situations involving disregard by par‐
ties of orders … .”). The whole system would collapse if par‐
ties could always disregard orders they disagree with. See In
re Mann, 311 F.3d 788, 789 (7th Cir. 2002) (“Half of all litigants
(the losing half) may believe that the decision is incorrect, but
it is essential to the operation of any legal system that unsuc‐
cessful litigants abide by the judgment unless they can per‐
suade a higher court to set it aside.”). The judges here com‐
mitted no error in rejecting Mac Naughton’s eﬀorts to collect
the RMG Judgment in violation of the Holderman Order.
B. Federal NJ Judgment
    Mac Naughton also argues the Sunnyside and Palm Har‐
bor courts erred when they ruled claims predicated on the
Federal NJ Judgment were hypothetical and unripe. But these
courts committed no such error. In the Sunnyside Action,
Judge Feinerman dismissed these claims because Harmelech
paid that judgment in full and because the New Jersey district
court denied Mac Naughton’s motion for attorney’s fees for
his pro se collection eﬀorts. Thus, there was nothing left of the
Federal NJ Judgment to collect, and Mac Naughton had no

     5Nor does anything like a Nuremberg exception apply here. The Al‐
lied tribunals would not have found any problem with the Holderman
Order, or with sanctions for violating it.
Nos. 18‐2389, 18‐2467, 18‐2468, & 18‐2855                    15

standing in the Sunnyside Action based on that judgment.
The mere fact he appealed the denial of his fee motion did not
give him standing in the Sunnyside Action because he “does
not have standing to enforce an attorney fee award that he
does not hold.” (Order, June 5, 2018, 14 C 10016, DE 242 at 10.)
Judge Feinerman did not err here. Judge Durkin echoed this
analysis in the Palm Harbor Action and likewise did not err.
                       III. Conclusion
    Having considered all arguments Mac Naughton properly
raised to us and finding none availing, we AFFIRM.